Citation Nr: 0634376	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-00 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to September 
1972.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in December 2003, 
which denied the claim.

The veteran provided testimony at a hearing conducted by the 
undersigned Veterans Law Judge in March 2006, a transcript of 
which is of record.  At his hearing, the veteran indicated 
that he was withdrawing his appeal for service connection of 
hepatitis C.  Thus, the Board lacks jurisdiction to address 
this issue.  38 C.F.R. § 20.204 (2005).  Further, the veteran 
also submitted additional evidence for the Board's 
consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran has asserted he has PTSD due to combat 
experiences while on active duty in the Republic of Vietnam.  
The record also contains various medical opinions which 
diagnose him with PTSD based upon this account.

In a December 2003 rating decision, the RO indicated that the 
veteran's stressor evidence was insufficient to confirm or 
verify through appropriate channels.  The veteran's September 
2004 Statement of the Case added that evidence of record is 
insufficient to confirm whether the veteran engaged in 
combat.  However, subsequent to certification of the appeal 
to the Board, and specifically during his March 2006 hearing, 
the veteran added some specificity and detail to his prior 
accounts of in-service combat and exposure to a threat of 
death or serious injury.  In one instance, the veteran claims 
that his best friend was blown overboard by exhaust, and 
presumably eaten by sharks.  Another account refers to pilots 
landing in front of the ship, and one of them drowning.  A 
third event detailed by the veteran was of enemy fire 
directed at a C-130 transport plane upon which he was flying 
out of Da Nang, in September 1972.  Although the veteran did 
not provide specific dates for these events, an 
administrative record located within the veteran's service 
personnel records reveal that he served on the U.S.S. America 
from June 1971 to September 1972.  Administrative reports 
indicate that the America was engaged in combat operations 
near the Republic of Vietnam during July, August and 
September 1972.  This timeframe overlaps the time in which 
the veteran has indicated the described stressful events 
occurred.

The VCAA provides that applicants be assisted with the 
development of a claim.  38 C.F.R. § 3.159(c) (2005).  As the 
dates of his claimed stressors can be narrowed by the dates 
when the America was located within the "combat zone" 
additional development of the above stressors should be 
conducted.  The RO should attempt to verify the veteran's 
claimed stressors through official channels.

If, and only if, the veteran's claimed stressors are 
verified, then a VA PTSD examination should be scheduled to 
determine whether the veteran suffers from PTSD due to 
verified stressors.

The veteran testified in his hearing that he currently 
receives treatment related to his PTSD from the VA Medical 
Center in Richmond.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As remand is otherwise 
required, corrective notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers, to include the VA Medical 
Center in Richmond, who treated the 
veteran for PTSD since March 2005.  After 
securing any necessary release, the RO 
should obtain these records.

3.  The RO should attempt to verify the 
veteran's stressors through official 
channels, to include attempting to obtain 
ship's deck logs pertaining to the U.S.S. 
America for July to September 1972 from 
the Modern Military Branch, National 
Archives and Records Administration, 8601 
Adelphi Road, College Park, MD 20740-6001.

4.  If, and only if, a stressor is 
verified the veteran should be afforded an 
examination to determine whether the 
veteran currently suffers from PTSD due to 
the verified stressor.  The claims folder 
should be made available to the examiner 
for review before the examination and the 
examiner should indicate that the claims 
folder was reviewed.

5.  Thereafter, the RO should readjudicate 
the issue on appeal in light of any 
additional evidence added to the records 
assembled for appellate review.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

